                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MALIBU MEDIA, LLC,

      Plaintiff,                                    Case No. 18-cv-11577
                                                    Hon. Matthew F. Leitman
v.

JOHN DOE, Subscriber Assigned IP
Address 24.128.178.40 and TERRY HERMAN,

     Defendants.
__________________________________________________________________/

            ORDER FOR HEARING ON PLAINTIFF’S MOTION
                FOR DEFAULT JUDGMENT (ECF #20)

      On March 4, 2019, counsel for Plaintiff filed a Motion for Default Judgment.

(See ECF #20).

      IT IS HEREBY ORDERED that the parties (or their counsel, if represented)

shall appear at the United States District Court, 600 Church Street., Flint, Michigan,

on Tuesday, May 28, 2019 at 10:30 a.m. for a hearing on Plaintiff’s motion.

      IT IS FURTHER ORDERED that Plaintiff shall submit a proposed

judgment through the Utilities function of CM/ECF no later than May 20, 2019.
      IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Notice

and a copy of the proposed judgment on Defendant no later than May 13, 2019.

Plaintiff shall also file a Certificate of Service confirming that it has completed this

serve as directed with the Court no later than May 17, 2019.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: May 3, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 3, 2019, by electronic means and/or ordinary
mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764
